Case:19-10541-SDB Doc#:5 Filed:05/01/19 Entered:05/01/19 09:33:40 Page:l 0f7

IN THE UNlTED STATES BANKRUFTCY CDURT
FDR THE SDLITHERN DlSTRlCT OF GEQRG|A

Fi|l in this information to identify your csaE,-;

 

 

 

l:labtar 1 lackey Holcornb
F|ral Nama Mlomo Name Lasl Nam¢
. Check if this is an amended lan.
nestor 2 Llnda Hoicomb l:l p
{Spouae. ll f||lng) F|ut Ncme Middla Nama L.a¢\ Nama

csaauumvsr lq "' l DSLl l

clrknmm)

 

 

CHAPTER 13 PLAN AND Mo'r!oN

l'Flll'Sle‘ll m F¢d- R- B&nl€r. P. 3015.1, the SDlllhcrl'l Di$i.ricl cf Gcorgia Gcncral Order 2017-3 adopts this form in lieu of the Otlicial Form l 13].

Notiees. Debtor(s) must cheek one box on each line to state Whetber or not the plan includes each of the following
items. If an item ls checked as not being contained in the plan or if neither or both boxes are checked, the provision
will be ineffective if set out in the plan.

(a) This plan: E contains nonstandord provisions See paragraph 15 below.
l;i does not contain nonstandard provisions

(b) 'I'his plan: lEl values the claim(s) that secures collateral. See paragraph 4(f) below.
|"_`| does not value'claim(s) that secures coilateral.

(c`l This plan: |:| seeks to avoid a lien or security interest See paragraph 3 below.
E does not seek to avoid a lien or security interest.

Plan Payments.

(a) The Debtor(s) shall pay to the Chapter ]3 Trustee (the “Trustee") the sam of $I,SGB.¢]U per month for the applicable
commitment period of:

m 50 months; or (If applicable include the following: These plan
payments will change to $_ monthly on

E aminirnutn of36 months See ll U.S.C. § lBZS(b)(-=l). , 20_-)

(b] The payments under paragraph 2(3) shall be paid:

l:l Ptu'suant tc a Notice to Ccmrnence Wage Withholding, the Dehtcr(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor‘s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) empioyer(s) to withhold and remit to the 'I`rostee a dollar amount that corresponds to the following
percentages of the monthly plan payment

l:l Debtor l _ ____% l:l Debtor2 _%

Di_rect to the Tn.tstee for the following reason(s):
‘ E The Debtor(s) receivc(s) income solely ii'om self-employment, Social Security, government assistance,
or retirement
l:l The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

(c) Additional Payments of $ (estirnated amouot) will be made on (anticipated date)

GASB - Form 113 [Rev. 12/1/17] Page 1 of 5

Case:19-10541-SDB Doc#:5 Filed:05/01/19 Enteted:05/01/19 09:33:40 Page:Z 0i7

E'om (source, including income tax ret`unds).

3. l..ong-Terrn Debt Payments.

(a] Maintenanea of C.'urrent lastallment Payments. The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-tenn debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be
disbursed by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to
postpetition amounts owed for principal, interest authorized postpetition late charges and escrow, if applicable Conduit
payments that ara to be made by the Trustee which become due after the filing of the petition but before the month of the
first payment designated here will be added to the prepetition arrearage claim.

PAYMEN'I`S "I`O BE MONTl-l OF FlB.S'|"

PRmCIPAL MADE ar PosTPETlTloN tNl'l`lAL
mismach (rRusTEE on PAvMENT 'ro MoNTHLY
QE_EEL'|`_QB. E.DLLMEM llth DEEIQBLED Q&E__JDITO _PAYMENT

Cb) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(['))(5). prepetition arrearage claims will be paid
in full through disbtu'sements by the Trustee, with interest (if any) at the tate stated below. Frepetition arrearage
payments are to be applied to prepetition amounts owed as evidenced by the allowed claim.

QE_S§ElEUQaLQF_ ransoan ESTTMA'I‘ED AMouN'l' INTEREST RATE oN
QEEEII.QB MLLATERA B.ESIDEHQE_[XM _LLMEOF RRE R otheB.o!iEtit`.aaalitabltl
4. Treatment of Claims. From the payments received, the Trastee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Ttustee.
(b) Attomey’s Fees. Attornoy*s fees allowed pursuant to ll U.S.C. § 507(a)(2) of $4,500.0(].

(cl I-'riority (`.'laims. Other ll U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life
of the plan as ii.tnds become available in the order specified by law.

(d] Fully Secured Allowed Clalms. All allowed claims that are fully secured shall be paid through the plan as set forth below.
cascade association_osMaL passages cram MmJ;tsata wm PA ~ '

(c) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of ll U.S.C. §
1325(:1]). The claims listed below were either: (l) incurred within 910 days before the petition date and secured by a

GASB - Form 113 [Rev. 12/1/17] Page 2 of 5

Case:19-10541-SDB Doc#:5 Filed:05/01/19 Enteted:05/01/19 09:33:40 Page:S 0i7

purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), cr (2) incurred within l
year of the petition date and secured by a purchase money security interest in any other ming of valuc. These claims will
be paid in full under the plan with interest at the rate stated below:

QR.ED.lIQB. DE§CElE[IQN_QF_f.lQLLAIEEAL E_BMBIEMLAMDMM

{_l) Valuation of Secured C‘laims to Whieh ll U.S.C. § 506 is Applieable. The Debtor(s) move(s) to value the claims
partially seemed by collateral pursuant to ll U.S.C. § 506 and provide payment in satisfaction of those claims as set forth
below. The unsecured portion of any bifurcated claims set forth below will bc paid pursuant to paragraph 4(11) below. The
plan shall be served on all affected creditors in compliance with Fed. R. Banlcr. F. 3012(b), and the Debtot(s] Shall attach a
certificate of service.

VALUAT|ON OF
C.BEDIIQB. DES£EUIE|_QN_QHLQbLAIEEALt MELFLMM _LWT RE T RATE MQUIHLX_EAIMENI
Santander Vehicle (`Nissan) 10.525.00 5% 200.00
Ditcch Mobllc home 24.430.00 6% 480.00

(gl Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
|;l with interest at % per annum or E| without interest:

 

(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion cf any bins-cared claims
provided for in paragraph 4(f) or paragraph 9 cf this plan, will be paid a Ll)_Q % dividend or a pro rata share cf
$ , whichever is greater.
5. Executory Contraets.

(a) Malntenance of Curr‘ent Installnient Fayrnents or Rejeetion of Executory Contract(s) and/cr Unetplrarl Lease(s).

DESCRlPTION OF PROPERTY!SERVICES ASSUMED/ MONTHLV DISEU'RSED BY TRUSTEE
Cl_i‘§'l:l|l'l`QEL AND CDNTR.ACT RE.]'EQTED PAY'M ' § l 03 DEBTQR¢ S[
Vcrizon I"hone contract reject `NA NA

(b) Treat:mant of Arrearages. Prepetiticn arrearage claims will be paid in full through disbursements by the Tnlsteer

§BEE[I.QR EH.LMAI.ED.ABBEABA§LE

GASB - Form 113 [Rev. 12/1/17] Page 3 of 5

Case:19-10541-SDB Doc#:5 Filed:05/01/19 Enteted:05/01/19 09:33:40 Page:4 0i7

6. Adequate Ft‘otection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments
pursuant to ll U.S.C. § l326(a)(l) on allowed claims of the following creditors: |:| Dir‘ect to the Creditor; or l;l To the
TTL\S'lEE.

QB.EDIIQB. ADEMIE£MHECILQMRME.EMBNI.AMQHNI
7. Domestie Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of

such claim identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of ll U.S.C. § 1302(d] to
the following claimant(s):

cLAlMANr gottng

S. Llen Avoidance. Pursuant to ll U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the
following creditor(s], upon confirmation but subject to ll U.S.C. § 349, with respect to the property described below. The plan
shall he served on all affected oteditor'(s) in compliance with Fed. R. Banlcr. P. 4003(d), and the Debtor{s) shall attach a
certificate of service.

§BEDIIQE. Wllhnwl EE.QEEBH
9. Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent

shown below upon condonation of the platt The Debtor(s) request(s) that upon continuation of this plan the stay under ll
U.S.C. § 362(3) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301 he terminated in all respects
Any allowed deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in
paragraph 4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days ti'om entry of the order
confirming this plan or by such additional time as the creditor may be granted upon motion filed within that 130-day petiod.

essence mcmanus or christmas aunuat.oactnrm.snnsrtsn

GASB - Form 113 [Rev. 12/1/17] Page 4 of 5

Case:19-10541-SDB Doc#:5 Filed:05/01/19 Entered:05/01/19 09:33:40 Page:B 0f7

lli. Retention of Liens. I-iolders of allowed secured claims shall retain the liens securing said claims to the full extent provided by
11 u.s.c § 1325(3)(5).

ll. Amounts of Claims and Claim Dbjectioos. The amount, and secured or unsecured status, ofclaims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. ln
accordance with the Banlcruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confu'mation.

12. Payment Increases. The Debtor(s) will increase payments in the amount necessary to firnd allowed claims as this plan
proposes, after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

13. cheral Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Ban]cr. P. 3002.l(c) unless the Debtor's(s') plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges.

14. Scrvlee of Plan. Pursuant to Fed. R. Banlcr. P. 3015(d) and General C|rder 2017-3, the Debtor(s) shall serve the Chapter 13
plan on the Trustee and all creditors when the plan is Eled with the court, and file a certificate of service accordingly. If the
Debtor(s) seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f] above), seek(s] to
avoid a security interest or lien (_paragrapb B above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan
on the affected creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bank'r. P. 3012(b), 40|]3(d), and 9014.

15. Nonstandard Provisions. Under Fed. R. Bankr. P. BOli(c], nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in
this plan are void.

Titlemax to be paid direct by l]ebtot's.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated: "“ll?)ti>\\“:l §QMQH;§I:{@LDB;SH{)D'/"l' Fl/MZ%J
Maa@a»¢/

Debror' 2

 

 

s/Angela McElroy-Magruder
Attorne§))jbr the Debror(s)

GASB g Form 113 [Rev. 12/1/17] Page 5 of 5

Case:19-10541-SDB Doc#:5 Filed:05/01/19 Entered:05/01/19 09:33:40 Page:€ 0f7

IN THE UNITED STATES BANKRUPTCY CUURT
FOR THE SOUTI'[ERN DISTRICT OF GEORGIA

AUGUSTA DIVIsION
ins RE= )
ramey naicamh )
Linaa Hai¢amh ch 13 ease Nn. 19-10541
naa'ron (s) )
CERTIFICATE oF sEthCE

I hereby certify that I have served a copy of the within and foregoing Chapter 13 Plan and
Motion by placing same in the United States mail with proper postage affixed thereon to insure
delivery, addressed as follows:

SEE ATTACHED MATRIX

I hereby certify that the following insured depository institutions were served by Certitied Mail
addressed to the officer of the institution:

NA

in hereby certify that the following parties and counsel were served electronically through the
Notice of Electronic Filing (`NEF) at the following address:

Huon Le
notices(aichp l 3ang.org

Offiee of the U.S. Trustee
Ustore;.'.ionZ l .sv.ect`@usdoi.aov

This lst day of May, 2019.

S/ Angela McElroy~Maggder
Angela McElroy-Magruder

Georgia Bar # l 13525
Attorney for Debtor

Angela MeElroy»Magmder

Claeys, McElroy-Magmder & Kitchens
512 Telfair Street

Augusta, Georgia 30901

(706) 724-6000

Labni mm gt@§:§nlr?oih:?n§d'l'SDB
1133-1

can 19-10541-811§

southern Diet:ict of Gae:gia
litigants

lied day 1 119:21:23 EDT 2019

(p]BEORGIil DEPllRTl»lElilT OP RBVENUB
BGlfPLIllllCl DIVISIUN

ARES BANIRUFTCY

1500 CEHTURY BL\'D ill BUITE B.'tlllli
ll'llLllll'.lA GA 30345-3202

laternal sevanue Seruics
PO sex 7345
Philadelphis, Psnnsylvanis 19101-73#|6

llauresahavicral hose
201 sudsan Trael
nugalta, ca instill-2010

Santander

Attn: servicing Agent!Officer
Po sex 660633

ltallasr TX 75266-0633

DOC#Z§k‘cl§ilediOB/Ol/J_Q Entered:OB/Ol/lQ QYMI§C§“§§|QH cagge:? Oi 7

Pl.'l Boit 6112
Rapi.d Bity, So\ith Dakota 51109-6112

Jackey Hslcomb
'l'lB tlancoclt landing Read
Waynasbere, Glt 3083|1-3001

Huen Le
P.o. lies 2127
hugusts, GA 30903-2127

office of the lJ. S. Trustee
.lelmsan square Businese senter
2 Eaal: aryan straet, Ste 115
Savanuah, ss 31401-2618

lplTle FIWCE LLC FURDERLY TITLEH}\X
15 BULL STREET

SUITE lell

Ellllilll'lil-'ll Gll 31401-2€35

635 ltonald Reagsn Drive
Bvans, GA 30309*7502

Linds Holcomh
778 Hsneeclt bending load
llsynesbere, GA 3083{}-3001

angela neslrcy-tlagrsder

Claays, Hcltlrny-liagruder s Kitcliens
512 llalfai.r Street

.\\ul_.ptstal Glt 30901-2310

Padgatt Lau Group

6267 Old lister oak Read
Ste 203

Talla.liassee, FL 32312~3358

Verison
FO Box 489
Newarlt, ltd 011|11-0489

The preferred mailing address (p) above has been substituted for the following entity/entities as se specified
by said entity/entities in a Netice ef Address filed pursuant te 11 U.B.C. 342(!} and Fed.R.Banlt.P. 2002 {g] ti].

on Dept cf Reveaue
1800 century slvd Nlt, sta 9100
ntlanta, see:gia 103¢|5

'l‘.itlauui:
15 still Street., St'.e 200
$avannah, Georgitl 31401

End of label listri.x

dailahla recipients 14
sypaeaed recipients o
Tut.al 14

